15‐1518‐cr 
United States v. Jones 



                                  In the
           United States Court of Appeals
                      For the Second Circuit
                             ________ 
                                   
                        AUGUST TERM, 2015 
                                   
                      ARGUED: APRIL 27, 2016  
                       DECIDED: JULY 21, 2016 
                                   
                           No. 15‐1518‐cr 
                                   
                    UNITED STATES OF AMERICA, 
                              Appellee, 
                                   
                                 v. 
                                   
                           COREY JONES, 
                        Defendant‐Appellant. 
                             ________ 
                                   
           Appeal from the United States District Court 
               for the Eastern District of New York. 
          No. 13 Cr. 00438 – Nicholas G. Garaufis, Judge. 
                             ________ 
                                   
Before: WALKER, CALABRESI, and HALL, Circuit Judges. 
                             ________ 
 
      Defendant Corey Jones appeals from a sentence entered in the 

United  States  District  Court  for  the  Eastern  District  of  New  York 

(Garaufis,  J.)  following  a  jury  trial  convicting  him  of  assaulting  a 
2                                                                   15‐1518‐cr


federal officer in violation of 18 U.S.C. § 111.  He was sentenced as a 

career offender principally to 180 months in prison to be followed by 

three years of supervised release.  He argues on appeal that, in light 

of the Supreme Court’s holding in Johnson v. United States,  559 U.S. 

133  (2010),  New  York  robbery  is  no  longer  necessarily  a  “crime  of 

violence”  within  the  meaning  of  U.S.S.G.  §§  4B1.1(a)  and  4B1.2(a) 

and that the district court therefore erred in concluding that his prior 

conviction for first‐degree robbery could automatically serve as one 

of the predicate offenses for a career offender designation.  He also 

argues that his sentence is substantively unreasonable.  We conclude 

that, after Johnson, a conviction for first‐degree robbery in New York 

is  not  in  every  instance  a  conviction  for  a  “crime  of  violence”  and 

therefore VACATE his sentence and REMAND for resentencing. 

        

                                   ________ 
                                         
                     MARGARET  LEE,  Assistant United  States Attorney 
                     (Amy  Busa,  Assistant  United  States  Attorney,  on 
                     the  brief),  for  Robert  L.  Capers,  United  States 
                     Attorney for the Eastern District of New York, for 
                     Appellee. 

                     MATTHEW  B.  LARSEN, Assistant Federal Defender, 
                     Federal  Public  Defenders  of  New  York,  for 
                     Defendant‐Appellant. 

                                  ________ 
 
3                                                                   15‐1518‐cr


JOHN M. WALKER, JR., Circuit Judge: 

       Defendant Corey Jones appeals from a sentence entered in the 

United  States  District  Court  for  the  Eastern  District  of  New  York 

(Garaufis,  J.)  following  a  jury  trial  convicting  him  of  assaulting  a 

federal officer in violation of 18 U.S.C. § 111.  He was sentenced as a 

career offender principally to 180 months in prison to be followed by 

three years of supervised release.  He argues on appeal that, in light 

of the Supreme Court’s holding in Johnson v. United States,  559 U.S. 

133  (2010),  New  York  robbery  is  no  longer  necessarily  a  “crime  of 

violence”  within  the  meaning  of  U.S.S.G.  §§  4B1.1(a)  and  4B1.2(a) 

and that the district court therefore erred in concluding that his prior 

conviction for first‐degree robbery could automatically serve as one 

of the predicate offenses for a career offender designation.  He also 

argues that his sentence is substantively unreasonable.  We conclude 

that, after Johnson, a conviction for first‐degree robbery in New York 

is  not  in  every  instance  a  conviction  for  a  “crime  of  violence”  and 

therefore VACATE his sentence and REMAND for resentencing. 


                             BACKGROUND 

       On  June  21,  2013,  Corey  Jones  was  in  a  halfway  house, 

finishing  a  92‐month  federal  sentence  for  unlawful  gun  possession.  

After  Jones  allegedly  verbally  threatened  a  staff  member,  two 

Deputy  U.S.  Marshals  came  to  take  Jones  to  prison.    Jones  resisted 

the  Marshals’  efforts  to  take  him  into  custody  and,  during  the 
4                                                                 15‐1518‐cr


ensuing altercation, Jones bit the finger of one of the Marshals, who 

suffered  puncture  wounds  and  received  antibiotics  and  a  tetanus 

vaccine at a hospital. 

       A  jury  convicted  Jones  of  assaulting  a  federal  officer  in 

violation of 18 U.S.C. § 111.  In the pre‐sentence report, the probation 

officer calculated an offense level of 15 for the assault.  However, the 

probation  officer  determined  that  Jones  was  a  career  offender 

pursuant  to  U.S.S.G  §§  4B1.1(a)  and  4B1.2(a)  (the  “Career  Offender 

Guideline”)  because,  in  addition  to  (1)  being  over  18  years  of  age 

when he had committed the assault and (2) the instant offense being 

a  crime  of  violence,  (3)  he  “[had]  at  least  two  prior  felony 

convictions  of  .  .  .  a  crime  of  violence.”    The  probation  officer 

concluded  that  Jones’s  previous  convictions  in  New  York  for  first‐

degree robbery and second‐degree assault satisfied the third element 

of  the  test.    As  a  result  of  the  career  offender  designation,  the 

probation officer increased the offense level to 32, which, combined 

with Jones’s criminal history category of VI, resulted in a Guidelines 

range  of  210  to  262  months  in  prison.    Because  the  statutory 

maximum  for  assault  is  20 years,  the  probation  officer  adjusted  the 

top of the range down to 240 months. 

       The  district  court  adopted  the  findings  contained  in  the  pre‐

sentence  report  and  sentenced  Jones  to  180  months  in  prison  to  be 

followed by three years of supervised release. 
5                                                                    15‐1518‐cr


       Jones  now  appeals  his  sentence,  arguing  first that the  district 

court  erred  in  sentencing  him  as  a  career  offender  and  second  that 

his sentence was substantively unreasonable. 


                               DISCUSSION 

       We  must  resolve  the  question  of  whether  a  first‐degree 

robbery  conviction  in  New  York  is  necessarily  a  conviction  for  a 

“crime of violence” such that it will always be a predicate offense for 

a sentencing enhancement under the Career Offender Guideline.  At 

first  glance  the  answer  to  this  question  might  appear  to  be  a 

straightforward “yes,” as we held in United States v. Spencer, 955 F.2d 

814,  820  (2d  Cir.  1992).    However,  Jones  argues  that  our  holding  in 

Spencer  cannot  survive  the  Supreme  Court’s  analysis  in  Johnson  v. 

United  States,  559  U.S.  133  (2010).    We  conclude  that  he  is  correct.  

The Supreme Court’s analysis in Johnson compels us to overrule our 

holding in Spencer and to hold that a first‐degree robbery conviction 

in  New  York  is  no  longer  necessarily  a  conviction  for  a  “crime  of 

violence” as that term is used in the Career Offender Guideline.  

       Because  Jones  did  not  raise  his  argument  about  Johnson’s 

applicability  to  New  York’s  first‐degree  robbery  statute  before  the 

district court, we review for plain error.  United States v. Gamez, 577 

F.3d  394,  397  (2d  Cir.  2009)  (per  curiam).    To  meet  this  standard, 

Jones must establish the existence of (1) an error; (2) “that is plain”; 

(3) “that affects substantial rights”; (4) and that “seriously affects the 
6                                                                    15‐1518‐cr


fairness,  integrity  or  public  reputation  of  judicial  proceedings.”    Id. 

(internal  quotation  marks  and  alterations  omitted).    We  apply  this 

standard  less  “stringently  in  the  sentencing  context,  where  the  cost 

of  correcting  an  unpreserved  error  is  not  as  great  as  in  the  trial 

context.”  Id.  We first turn to whether the district court committed 

error before addressing the remaining plain error requirements. 

         I.     The Legal Provisions at Issue in this Appeal 

       This  appeal  involves  the  interplay  between  three  legal 

provisions:  the  Armed  Career  Criminal  Act  (“ACCA”),  the  Career 

Offender  Guideline,  and  New  York’s  robbery  statute.    We  must 

determine  whether  first‐degree  robbery  in  New  York,  defined  in 

New York Penal Law §§ 160.00 and 160.15, is necessarily a “crime of 

violence” under the Career Offender Guideline.  To do so, we must 

address the relationship between the term “crime of violence” in the 

Guideline and the term “violent felony” in the ACCA, as explicated 

in Johnson.  

       The ACCA requires sentencing judges to impose a sentence of 

at  least  15  years’  imprisonment  on  offenders  who  are  convicted  of 

illegally  possessing  a  firearm  or  ammunition  and  who  have  “three 

previous  convictions  .  .  .  for  a  violent  felony  or  a  serious  drug 

offense.”  18 U.S.C. § 924(e)(1).  The ACCA defines “violent felony” 

as  a  felony  “that  has  as  an  element  the  use,  attempted  use,  or 
7                                                                     15‐1518‐cr


threatened use of physical force against the person of another.”  Id. § 

924(e)(2)(B)(i).   

         The  Career  Offender  Guideline  enhances  sentences  for 

defendants  who  are  career  offenders.    U.S.S.G  §§  4B1.1(a).    A 

defendant is a career offender if (1) he is “at least eighteen years old 

at the time [he] committed the instant offense of conviction”; (2) his 

“instant  offense  of  conviction  is  a  felony  that  is  .  .  .  a  crime  of 

violence”; and (3) he “has at least two prior felony convictions of . . . 

a  crime  of  violence.”    U.S.S.G  §§  4B1.1(a).    In  defining  “crime  of 

violence,” U.S.S.G. § 4B1.2(a)(1) uses language identical to that in the 

ACCA’s  definition  of  “violent  felony.”    A  crime  of  violence  is  a 

felony “that has as an element the use, attempted use, or threatened 

use  of  physical  force  against  the  person  of  another.”    U.S.S.G.  § 

4B1.2(a)(1). 

         A defendant commits robbery in New York when he “forcibly 

steals property,” which the statute defines as “a larceny” involving 

the use or threatened “immediate use of physical force upon another 

person.”1  N.Y. Penal Law § 160.00.  The various degrees of robbery, 



     That statute provides, “Robbery is forcible stealing.  A person forcibly 
     1

steals property and commits robbery when, in the course of committing a 
larceny,  he  uses  or  threatens  the  immediate  use  of  physical  force  upon 
another person for the purpose of: 1. Preventing or overcoming resistance 
to the taking of the property or to the retention thereof immediately after 
the taking; or 2. Compelling the owner of such property or another person 
8                                                                   15‐1518‐cr


which  carry  differing  penalties,  turn  on  the  presence  or  absence  of 

particular aggravating factors.  Compare id. § 160.05 (defining third‐

degree robbery), with id. § 160.10 (defining second‐degree robbery), 

and  with  id.  §  160.15  (defining  first‐degree  robbery).    A  defendant 

commits  first‐degree  robbery  in  New  York  when  he  commits 

robbery  and  during  the  course  of  the  crime  or  his  immediate  flight 

either “(1) [c]auses serious physical injury to any other person who 

is  not  a  participant  in  the  crime;  or  (2)  [i]s  armed  with  a  deadly 

weapon; or (3) [u]ses or threatens the immediate use of a dangerous 

instrument; or (4) [d]isplays what appears to be a . . . firearm.”  Id. § 

160.15.  

        II.   The  Interpretation  of  “Violent  Felony”  under  the 
              ACCA in Johnson 
       In  Johnson,  the  Supreme  Court  held  that  “the  Florida  felony 

offense  of  battery  by  actually  and  intentionally  touching  another 

person”  does  not  have  “as  an  element  the  use  of  physical  force 

against  the  person  of  another,”  and  thus  does  not  “constitute[]  a 

‘violent  felony’  under  the  [ACCA].”    559  U.S.  at  135  (internal 

quotation  marks  and  alterations  omitted).    The  Court  reached  this 

conclusion  after  considering  the  ordinary  definition  of  “force,” 

which “suggest[s] a degree of power that would not be satisfied by 

the  merest  touching,”  and  its  common  law  definition,  which 

to deliver up the property or to engage in other conduct which aids in the 
commission of the larceny.”  N.Y. Penal Law § 160.00. 
9                                                                     15‐1518‐cr


encompasses “even the slightest offensive touching.”  Id. at 139.  The 

Court  determined  that  the  term’s  ordinary  meaning  made  more 

sense  in  the  context  of  the  definition  of  a  “violent  felony”  because 

“by  itself,  the  word  ‘violent’  .  .  .  connotes  a  substantial  degree  of 

force . . . [but] [w]hen the adjective ‘violent’ is attached to the noun 

‘felony,’ its connotation of strong physical force is even clearer.”  Id. 

at 140.  Therefore, “in the context of a statutory definition of ‘violent 

felony,’ the phrase ‘physical force’ means violent force—that is, force 

capable of causing physical pain or injury to another.”  Id. (emphasis 

in  original).    Correspondingly,  force  that  is  not “capable  of causing 

physical  pain  or  injury  to  another,”  id.,  i.e.  less‐than‐“violent,” 

cannot  qualify  a  crime  as  a  violent  felony  for  use  as  an  ACCA 

predicate.   

       In  Johnson  the  Supreme  Court  interpreted  the  ACCA’s  use  of 

“violent  felony,”  whereas  here  we  are  called  on  to  interpret  the 

Career  Offender  Guideline’s  use  of  “crime  of  violence.”    However, 

we have previously applied the Supreme Court’s analysis in Johnson 

to  determine  what  constitutes  a  “crime  of  violence”  within  the 

meaning of the Career Offender Guideline, United States v. Reyes, 691 

F.3d  453,  458  n.1  (2d  Cir.  2012)  (per  curiam),  and  for  good  reason.  

Because  of  “the  substantial  similarity  between  the  ACCA’s 

definition  of  ‘violent  felony’  and  the  [Career  Offender]  Guidelines’ 

definition  of  ‘crime  of  violence,’  authority  interpreting  one  phrase 
10                                                               15‐1518‐cr


frequently  is  found  to  be  persuasive  in  interpreting  the  other 

phrase.”  United States v. Walker, 595 F.3d 441, 443 n.1 (2d Cir. 2010) 

(internal  quotation  marks  and  alterations  omitted).    We  see  no 

reason  to  depart  from  our  previous  approach  and  we  therefore 

apply  Johnson’s  analysis  of  “violent  felony”  to  the  Career  Offender 

Guideline’s use of “crime of violence.” 

      III.   The Categorical and Modified Categorical Approaches 

      The  Supreme  Court  has  recognized  two  approaches  to 

determining  whether  a  state  crime  qualifies  as  a  predicate  crime 

under  the  ACCA:  the  categorical  approach  and  the  modified 

categorical approach.  Descamps v. United States, 133 S. Ct. 2276, 2281 

(2013).    The  categorical  approach  is  confined  to  an  examination  of 

the text of the state’s criminal prohibition to determine whether it is 

identical to or narrower than the generic crime under the ACCA.  Id.  

If  so,  a  conviction  under  the  state  statute  qualifies  as  an  ACCA 

predicate.  Id.  The modified categorical approach permits a court to 

“look[] to a limited class of documents (for example, the indictment, 

jury  instructions,  or  plea  agreement  and  colloquy)  to  determine 

what  crime,  with  what  elements,  a  defendant  was  convicted  of.”  

Mathis v. United States, 136 S. Ct. 2243, 2249 (2016). 

      The  Supreme  Court  has  made  clear  in  Descamps  and  Mathis 

that  the  modified  categorical  approach  is  only  available  in  a  very 

limited circumstance to achieve a very limited purpose.  Where the 
11                                                                   15‐1518‐cr


state  statute  is  divisible—i.e.  it  proscribes  multiple  crimes  with 

different  elements—the  modified  categorical  approach  can  be 

employed  to  determine  which  crime  pertains  to  the  defendant’s 

actual conduct.  Mathis, 136 S. Ct. at 2249.  Once that determination 

is  made,  the  purpose  of  the  modified  categorical  approach  is  at  an 

end.    Id.    The  court  must  then  use  the  categorical  approach  to 

determine whether the statutory elements of the crime of conviction 

so  determined  are  equal  to  or  narrower  than  the  ACCA  generic 

crime.  Id.  If the statutory elements permit a conviction for a crime 

that  is  not  within  the  scope  of  the  ACCA  generic  crime  then  it 

cannot  be  used  as  an  ACCA  predicate  and  that  is  true  even  if  the 

modified  categorical  approach  would  demonstrate  that  in  fact  the 

actual conduct of the defendant was fully consistent with the generic 

crime.  Id. at 2248. 

       When  analyzing  statutes  using  the  categorical  approach,  we 

focus  on  the  elements  of  the  crime  of  conviction  and  not  the  facts 

underlying  the  crime  for  two  reasons.    First,  the  text  of  the  Career 

Offender  Guideline,  like  the  text  of  the  ACCA,  explicitly  refers  to 

convictions  and  not  conduct.    Id.  at  2252.    The  Career  Offender 

Guideline  directs  the  sentencing  court  to  consider  whether  the 

offender “has at least two prior felony convictions of . . . a crime of 

violence,”  U.S.S.G  §§  4B1.1(a),  which  indicates  that  “the  sentencer 

should ask only about whether the defendant had been convicted of 
12                                                                        15‐1518‐cr


crimes  falling  within  certain  categories,  and  not  about  what  the 

defendant had actually done.”  See Mathis, 136 S. Ct. at 2252 (internal 

quotation marks omitted). 

       Second,  a  focus  on  the  elements  of  the  crime  of  conviction, 

rather than the facts of what the defendant did “avoids unfairness to 

defendants.”  See id. at 2253.  “Statements of ‘non‐elemental fact’ in 

the records of prior convictions are prone to error precisely because 

their  proof  is  unnecessary,”  see  id.,  so  defendants  may  have  little 

incentive  to  ensure  the  correctness  of  records  of  earlier  convictions 

that could later trigger the career offender enhancement. 

       Whether  we  apply  the  categorical  or  modified  categorical 

approach  to  a  state  statute  depends  on  whether  the  statute  is 

indivisible or divisible.  See Flores v. Holder, 779 F.3d 159, 166 (2d Cir. 

2015).    A  statute  is  indivisible  if  it  “sets  out  a  single  .  .  .  set  of 

elements  to  define  a  single  crime,”  while  a  statute  is  divisible  if  it 

“list[s]  elements  in  the  alternative,  and  thereby  define[s]  multiple 

crimes.”  Mathis, 136 S. Ct. at 2249. 

       New York’s first‐degree robbery statute is divisible, and thus 

eligible  for  the  modified  categorical  approach,  because  it  lists  four 

categories  of  first‐degree  robbery:  “forcibly  stea[ling]  property” 

while either “(1) [causing] serious physical injury to any person who 

is  not  a  participant  in  the  crime;  or  (2)  [armed]  with  a  deadly 

weapon;  or  (3)  [using  or  threatening]  the  immediate  use  of  a 
13                                                                   15‐1518‐cr


dangerous  instrument;  or  (4)  [displaying]  what  appears  to  be  a  .  .  . 

firearm.”    N.Y.  Penal  Law  §  160.15;  see  Flores,  779  F.3d  at  166 

(analyzing  the  divisibility  of  New  York’s  first‐degree  sexual  abuse 

statute).   

       In  this  case,  however,  we  are  unable  to  employ  the  modified 

categorical approach to determine which of the four subparts of the 

statute provided the basis for Jones’s first‐degree robbery conviction 

because  the  facts  underlying  his  conviction  are  not  in  the  record 

before us.  Where this occurs we must determine whether “the least 

of [the] acts” described in the first‐degree robbery statute can serve 

as  a  predicate  offense  for  the  career  offender  enhancement.    See 

Johnson,  559  U.S.  at  137.    If  so,  then  Jones’s  first‐degree  robbery 

conviction  can  serve  as  a  predicate  offense  for  the  enhancement, 

regardless of which subpart provided the basis for his conviction.  If 

not,  then  his  conviction  cannot  serve  as  a  predicate  offense  unless 

the  district  court  later  determines  under  the  modified  categorical 

approach,  with  the  benefit  of  further  evidence  and  argument,  that 

Jones  was  convicted  under  a  subpart  of  the  first‐degree  robbery 

statute that constitutes a violent felony. 

       Jones  identifies  the  act  of  “forcibly  stealing  property”  while 

“armed with a deadly weapon” as being the “least of [the] acts” in 

the  statute,  and  we  agree.    N.Y.  Penal  Law  §  160.15(2).    Therefore, 

the question we must answer in this appeal is whether a defendant 
14                                                               15‐1518‐cr


who “forcibly steals property” while “armed with a deadly weapon” 

necessarily commits a “crime of violence” within the meaning of the 

Career Offender Guideline.  See Johnson, 559 U.S. at 137. 

      IV.    Applying  Johnson  to  New  York’s  First‐Degree 
             Robbery Statute 

      In applying Johnson’s definition of physical force to New York 

Penal  Law  §  160.15(2),  we  would  normally  be  bound  by  how  the 

New  York  Court  of  Appeals  has  interpreted  §  160.00  and  §  160.15.  

See Johnson, 559 U.S. at 138.  If the New York Court of Appeals has 

not ruled on a particular question, however, “the decisions of [New 

York  Stateʹs  Appellate  Division]  are  helpful  indicators”  for 

ascertaining  how  the  Court  would  rule,  and  we  cannot  disregard 

such decisions “unless [we are] convinced by other persuasive data 

that  the  [New  York  Court  of  Appeals]  would  decide  otherwise.”  

Michalski v. Home Depot, Inc., 225 F.3d 113, 116 (2d Cir. 2000). 

      The New York Court of Appeals has not ruled on whether the 

force  supporting  a  robbery  conviction  can  be  less  than  violent.  

Decisions  of  the  lower  courts,  however,  have  made  clear  that 

“forcible  stealing”  alone  does  not  necessarily  involve  the  use  of 

“violent  force.”    Appellate  Division  decisions  have  held  that  the 

requisite force can be established by “evidence that [the defendant] 

and three others formed a human wall that blocked the victim’s path 

as  the  victim  attempted  to  pursue  someone  who  had  picked  his 

pocket,  allowing  the  robber  to  get  away,”  People  v.  Bennett,  219 
15                                                                    15‐1518‐cr


A.D.2d  570,  570,  631  N.Y.S.2d  834,  834  (N.Y.  App.  Div.  1st  Dep’t 

1995); evidence that the “defendant bumped his unidentified victim, 

took  money,  and  fled  while  another  forcibly  blocked  the  victimʹs 

pursuit,”  People  v.  Lee,  197  A.D.2d  378,  378,  602  N.Y.S.2d  138,  139 

(N.Y.  App.  Div.  1st  Dep’t  1993);  or  evidence  that  “the  store  clerk 

grabbed  the  hand  in  which  defendant  was  holding  the  money  and 

the  two  tugged at  each  other  until  defendant’s  hand  slipped  out  of 

the  glove  holding  the  money,”  People  v.  Safon,  166  A.D.2d  892,  893, 

560 N.Y.S.2d 552, 552 (N.Y. App. Div. 4th Dep’t 1990). 

       It  is  immaterial  that  the  defendants  in  Bennett,  Lee,  and  Safon 

were  convicted  of  second‐  and  third‐degree  robbery  rather  than 

first‐degree  robbery.    In  New  York,  all  degrees  of  robbery  involve 

“forcible  stealing”  and  are  distinguished  by  the  presence  of  other 

aggravating  factors.    Compare  N.Y.  Penal  Law  §  160.00  (describing 

the  force  required  for  robbery  in  general),  with  id.  §  160.15  (listing 

the elements that make forcible stealing first‐degree robbery).  

       Because  Appellate  Division  decisions  have  interpreted 

“forcible  stealing,”  id.,  so  that  it  does  not  always  involve  “force 

capable  of  causing  physical  pain  or  injury  to  another,”  Johnson,  559 

U.S. at 140, and because we have no “persuasive data that the [New 

York Court of Appeals] would decide otherwise,” Michalski, 225 F.3d 

at  116,  we  are  compelled  to  conclude  in  the  wake  of  Johnson  that  a 

New  York  robbery  conviction  involving  forcible  stealing,  absent 
16                                                                     15‐1518‐cr


other aggravating factors, is no longer necessarily a conviction for a 

“crime  of  violence”  within  the  meaning  of  the  Career  Offender 

Guideline. 

       The question remains whether the less‐than‐violent force that 

is required for “forcible stealing” inevitably becomes “violent force” 

within the meaning of Johnson when the perpetrator is “armed with 

a deadly weapon” as specified in New York Penal Law § 160.15(2).  

The  New  York  Court  of  Appeals,  whose  interpretations  of  state 

statutes  bind  us,  see  Johnson,  559  U.S.  at  138,  has  stated  that  a 

defendant can be convicted under Subsection Two based simply on 

his  possession  of  a  deadly  weapon  during  the  robbery,  even  if  he 

never brandishes, uses, or threatens to use such a weapon, see People 

v.  Pena,  50  N.Y.2d  400,  407  n.2,  406  N.E.2d  1347  (1980).    We  must 

therefore  decide  whether  a  robber’s  use  of  less‐than‐violent  force 

while carrying on his person but not using or threatening the use of 

a deadly weapon constitutes “force capable of causing physical pain 

or injury to another.”  Johnson, 559 U.S. at 140.  

       The  presence  of  a  deadly  weapon  on  the  person  of  a  robber 

does increase the likelihood that the robber will seriously injure the 

victim or a third party during or after the crime, but Johnson directs 

our  inquiry  not  to  the  risk  of  injury  but  to  the  nature  of  the  force 

employed.    See  id.  (“[T]he  phrase  ‘physical  force’  means  violent 

force—that  is,  force  capable  of  causing  physical  pain  or  injury  to 
17                                                                     15‐1518‐cr


another  person.”  (emphasis  omitted)).    The  Career  Offender 

Guideline’s  residual  clause,  which  defines  “crime  of  violence”  as  a 

crime  involving  “conduct  that  presents  a  serious  potential  risk  of 

physical injury to another,” U.S.S.G. § 4B1.2(a)(2), focuses on the risk 

of  harm  created  by  a  defendant’s  conduct,  but  this  clause  is  likely 

void  for  vagueness  in  light  of  the  Supreme  Court’s  analysis  of  the 

ACCA’s  identical  phrase  in  Johnson  v.  United  States,  135  S.  Ct.  2551 

(2015)  (“Johnson  2015”).2    See  United  States  v.  Welch,  No.  12‐4402‐CR 

(L),  2016  WL  536656,  at  *4  (2d  Cir.  Feb.  11,  2016)  (summary  order); 

see  also  Beckles  v.  United  States,  No.  15‐8544,  2016  WL  1029080,  at  *1 

(U.S.  June  27,  2016)  (granting  certiorari  to  resolve  the  question  of 

whether  Johnson  2015  applies  to  the  Career  Offender  Guideline’s 

residual clause).  If we were to hold that a robbery committed by a 

robber  who  uses  less‐than‐violent  force  while  carrying  a  deadly 

weapon on his person—but not displaying, using or threatening the 

use of that weapon— constitutes a “crime of violence” based on the 

elevated  likelihood  that  the  robber  would  injure  someone  else,  we 

would  be  ignoring  the  victim‐centric  inquiry  required  by  Johnson, 



       Since  Johnson  2015,  moreover,  the  Sentencing  Commission  has 
      22

amended  the  Career  Offender  Guidelines,  effective  August  1,  2016,  to 
remove  the  residual  clause  from  the  “crime  of  violence”  definition.    See 
U.S.  Sentencing  Comm’n,  Amendments  to  the  Sentencing  Guidelines  1‐3 
(Jan.  21,  2016),  http://www.ussc.gov/sites/default/files/pdf/amendment‐
process/official‐text‐amendments/20160121_Amendments_0.pdf.  
18                                                                     15‐1518‐cr


559  U.S.  at  140,  and  employing  the  risk‐centric  inquiry  that  the 

Supreme Court rejected in Johnson 2015, 135 S. Ct. at 2557 

       When  we  conduct  the  inquiry  Johnson,  559  U.S.  at  140, 

requires, we cannot conclude that the presence of a gun that a robber 

does  not  display,  use,  or  threaten  to  use  during  a  robbery  has  any 

effect on the nature of the force that the robber exerts on his victim.  

Put  another  way,  a  robber’s  possession  of  a  concealed  and 

unmentioned  weapon  while  he  commits  a  robbery  can  support  a 

first‐degree  robbery  conviction  under  §  160.15(2)  but  such 

possession cannot turn what is otherwise less‐than‐violent force into 

violent force.  It is therefore possible to commit first‐degree robbery 

in New York in a way that does not fall within the Career Offender 

Guideline’s definition of “crime of violence.” 

       The government’s arguments to the contrary do not persuade 

us.    The  cases  it  cites  from  our  Circuit,  in  which  we  affirmed  that 

robbery  in  New  York  is  a  crime  of  violence,  either  predate  Johnson 

and  are  thus  irrelevant  to  the  question  on  appeal  or  are  summary 

orders  that  do  not  engage  with  the  applicability  of  Johnson  to  New 

York’s first‐degree robbery statute.  The government’s recounting of 

the state of the law in other circuits is unavailing.  Two of the cases, 

United  States  v.  Johnson,  634  F.  App’x  227,  232  (11th  Cir.  2015)  (per 

curiam),  petition  for  cert.  filed,  No.  15‐8448  (U.S.  Mar.  8,  2016),  and 

United  States  v.  Dobbin,  629  F.  App’x  448,  452  (3d  Cir.  2015),  cert. 
19                                                                  15‐1518‐cr


denied,  No.  15‐9101,  136  S.  Ct.  2403  (May  31,  2016),  do  not  address 

the effect of Johnson at all.  The other cases involve state statutes that 

are materially distinguishable from New York’s first‐degree robbery 

statute and are thus of limited relevance to our analysis. 

       In sum, we hold that, because a defendant can be convicted of 

first‐degree robbery under New York Penal Law § 160.15(2) without 

necessarily  using  violent  force,  a  first‐degree  robbery  conviction 

obtained  pursuant  to  this  subsection  cannot  serve  as  a  predicate 

conviction  for  a  career  offender  enhancement.    We  must  conclude 

therefore that the district court erred in sentencing Jones as a career 

offender  based  on  his  prior  conviction  for  first‐degree  robbery 

without  determining  under  the  modified  categorical  approach 

which subsection of § 160.15 provided the basis for his conviction. 

        V.    The Remaining Elements of Plain Error Review 

       To obtain resentencing under a plain error standard of review, 

Jones must demonstrate that the district judge’s error in sentencing 

him as a career offender based on his first‐degree robbery conviction 

“is plain[,] . . . affects [his] substantial rights[, and] seriously affects 

the fairness, integrity, or public reputation of judicial proceedings.”  

Gamez, 577 F.3d at 397.   

       We  turn  to  the  question  of  whether  the  district  court’s  error 

was  plain  when  it  enhanced  Jones’s  sentence  as  a  career  criminal 

under the Career Offender Guideline.  In Reyes, we applied Johnson’s 
20                                                                    15‐1518‐cr


analysis  to  conclude  that  the  Florida  offense  of  battery  of  a  law 

enforcement officer was not necessarily a “crime of violence” as that 

term  is  used  in  the  Career  Offender  Guideline.    Id.    While  Reyes 

analyzed the similarity of the Florida statute at issue in that case to 

the  Florida  statute  at  issue  in  Johnson,  Reyes  also  established  that 

Johnson’s  definition  of  “physical  force”  in  the  ACCA  applies  to  the 

determination  of  what  constitutes  a  “crime  of  violence”  within  the 

meaning  of  the  Career  Offender  Guideline.    See  Reyes,  691  F.3d  at 

458‐60.    Because  Reyes  is  binding  precedent  and  makes  clear  that 

Johnson’s definition of “violent felony” is relevant to a determination 

of what constitutes a “crime of violence” under the Career Offender 

Guideline, any error that results from failing to apply Johnson to the 

Career  Offender  Guideline’s  definition  of  “crime  of  violence”  is 

plain. 

          The  final  two  elements  of  the  plain  error  test  are 

straightforward.  Jones’s classification as a career offender raised his 

Guidelines  sentencing  range  from  between  37  and  46  months  to 

between 210 and 240 months.  This is sufficient to establish that the 

error  both  “affected  his  substantial  rights”  and  “seriously  affected 

the fairness and integrity of the judicial proceedings.”  See Reyes, 691 

F.3d at 460 (“The district courtʹs error in sentencing [the defendant] 

as  a  career  offender  .  .  .  affected  his  substantial  rights  because  it 

resulted in an elevated offense level under the Guidelines.”); Gamez, 
21                                                                    15‐1518‐cr


577  F.3d  at  401  (“[E]rror  resulting  in  a  significantly  overstated 

advisory  Guidelines  range  seriously  affected  the  fairness  and 

integrity  of  the  proceedings.”).    Jones  therefore  has  satisfied  the 

elements  of  the  plain  error  review  and  we  must  remand  for 

resentencing. 

       VI.    The Proceedings on Remand 

       We  hold  here  that  using  the  categorical  approach  a  first‐

degree  robbery  conviction  for  “forcible  stealing”  by  a  defendant 

“armed  with  a  deadly  weapon,”  §  160.15(2),  cannot  serve  as  a 

predicate conviction for a career offender enhancement pursuant to 

the  Career  Offender  Guideline  because  it  is  possible  that  a 

conviction  under  that  particular  subsection  would  be  for  conduct 

that  did  not  rise  to  the  level  of  violent  force  required  by  Johnson.  

Our  holding  does  not  apply  to  the  other  subdivisions  of  §  160.15.  

Therefore, on remand, if the government can demonstrate under the 

modified  categorical  approach,  see  Descamps,  133  S.  Ct.  at  2284‐85, 

that  Jones  was  convicted  of  first‐degree  robbery  under  §  160.15(1), 

(3),  or  (4),  and  the  court  finds  that  a  conviction  under  the  relevant 

subsection is a conviction for a crime of violence within the meaning 

of the Career Offender Guideline, Jones may still be sentenced as a 

career offender based on his first‐degree robbery conviction.   
22                                                                 15‐1518‐cr

      VII.    The Substantive Reasonableness of Jones’s Sentence 

       Because  we  hold  that  the  district  court  plainly  erred  in 

sentencing Jones as a career offender based on its conclusion that a 

conviction  for  first‐degree  robbery  is  necessarily  a  conviction  for  a 

“crime  of  violence”  within  the  Career  Offender  Guideline  and 

remand for resentencing on that basis, we need not address Jones’s 

argument that his sentence was substantively unreasonable. 


                             CONCLUSION 

       For the reasons stated above, we VACATE the sentence of the 

district court and REMAND for resentencing in accordance with this 

opinion.